DETAILED ACTION
This is a non-final office action on the merits in response to communications on 9/1/2020.  Claim 4 is canceled.  Claims 1-3, 5-30 are pending and addressed below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5, 7-14, 15, 16-20, 21, 22-29, 30, see pages 12-14, have been considered but are moot because of new amendments thus the arguments do not apply to the current rejection.

Claim Objections
Claim 19 objected to because of the following informalities:  “manipulatiaons” is not a word.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 18, 19, 30  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the one or more arm".  It is not known what this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the one or more effector".  It is not known what this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “a cooking operation".  As claim 1 previously introduced “a cooking operation”, it is not known if these two instances are the same or not.
Claim 2 recites the limitation “a command".  As claim 1 previously introduced “a command”, it is not known if these two instances are the same or not.
Claim 8 recites the limitation “the processor computer".  It is not known what this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the computer".  It is not known what this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the particular mini-manipulation".  It is not known what this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the functional outcome".  It is not known what this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the one or more robotic arm and effector".  It is not known what this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the functional result ".  It is not known what this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation “sensor data" twice.  It is not known if these two instances are the same or not.


All dependent of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-21, 23-25, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y) in view of Zhang et al. (US 2004/0172380).

Regarding claim 1, Bollini et al. teaches:
one or more robotic arms; 
one or more robotic end effectors coupled to the one or more robotic arms, each robotic end effector coupled to a respective robotic arm; 
software/processor communicatively coupled to the one or more robotic arms, the at least one software/processor being operable to: 

control the one or more robotic arms and the one or more robotic end effectors to replicate one or more cooking operations by executing the machine-executable command script of the electronic recipe file, each corresponding robotic arm and robotic end effector performing a cooking operation upon receiving a command; and 
wherein the software is computed to collect sensor data by one or more sensors as feedback to confirm or make real-time adjustment by the one or more robotic arm and effector to a current cooking operation;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-14 section 6 discuss system and software);
Bollini et al. does not explicitly teach:

However, Zhang et al. teaches:
software included in at least one processor (figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss computer 35 of the central controller, discuss manipulators 21, mechanical hands 16 grab and hold cooking container and shovel, and imitate the cooking process; discuss the manipulator will imitate the chef’s cooking movements, in particular at least fig. 11 [0052]-[0054], claims 11-12, claims 16, 20, 23;	at least figs. 2, 11, [0037]-[0052] discuss manipulator 21, joints 20, hands 16, motor drives 25, driver 27 control the movement of the manipulators through the motors of each joint 20, and the angle rotation) to produce cuisines ([0036]-[0054],     
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with software included in at least one processor as taught by Zhang et al. to produce cuisines.

In addition and in the alternative, Zhang et al. teaches:
one or more robotic arms; 
one or more robotic end effectors coupled to the one or more robotic arms, each robotic end effector coupled to a respective robotic arm; 
software/processor communicatively coupled to the one or more robotic arms, the at least one software/processor being operable to: 
receive an electronic recipe file including one or more machine-executable command scripts from a source; and 

(figs. 1-12, [0036]-[0054] discuss computerized system and method, in particular at least figs. 10-11 [0051]-[0052] discuss computer 3, computer 35,    discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the operation program;   figs. 1-10 [0036]-[0054] discuss a chef’s cooking process that results in operation program of the computer, thus at least the chef’s cooking process and the operation program read on pre-tested cooking operation; figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and robot imitating/replicating the recipe; in particular at least [0054] discuss the cuisines are similar to what are produced by the chef; at least fig. 1 [0036] discuss the chef is the one doing the manipulations, and stove rotating switch 5, figs. 2, 11 [0037]discuss in the automatic cooking system, the mechanical hands 16 take one some the roles of the chef, and the stove switch 19 takes on the role of the stove rotating switch 5, figs. 1-12, [0036]-[0054], claims 1-19 discuss the differences and correlations between the chef’s environment/system of fig. 1 and the automatic cooking system of  figs. 2,11) to produce cuisines ([0036]-[0054],     
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with one or more robotic arms; one or more robotic end effectors coupled to the one or more robotic arms, each robotic end effector coupled to a respective robotic arm; software/processor communicatively coupled to the one or more robotic arms, the at least one software/processor being operable to: receive an electronic recipe file including one or more 

Regarding claim 2, Bollini et al. teaches:
wherein 
the one or more cooking operation have been designed and tested, 
the one or more arm and the one or more effector performing a tested cooking operation from the one or more cooking operations based at least in part on the collected sensor data, or 
performing a cooking operation from the one or more cooking operation upon receiving a command,
the tested operation comprising performing within a threshold of optimal performance in achieving the functional result, the optimal performance being task-specific,
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback 

Bollini et al. does not explicitly teach:
	defaulting to 1% of optimal when not otherwise specified for each given domain-specific application;
	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with defaulting to 1% of optimal when not otherwise specified for each given domain-specific application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch , 617 F.2d 272, 205 UAPQ 215 (CCPA 1980)), and since it has been held that where the general condition of a claim are disclosed in the prior art, discovering an optimum or working ranges involves only routine skill in the art, to try (see MPEP 2144.05). In this case, given the teaching of wherein the tested operation comprising performing within a threshold of optimal performance in achieving the functional result, the optimal performance being task-specific, it is obvious and involves only routine skill in the art to make this threshold/optimum value/range to be 1%.

Regarding claim 5, Bollini et al. teaches:
wherein the software is computed to collect sensor data as feedback on one or smart appliances, one or more tools, or one or more ingredients for command execution (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is 
In addition and in the alternative, Zhang et al. teaches:
wherein the processor/software is computed to collect sensor data as feedback on one or smart appliances, one or more tools, or one or more ingredients for command execution (figs. 1-12, [0037]-[0054] discuss manipulators 21, mechanical hands 16, discuss computerized system and method of an automatic cooking system, including at least the kitchen environment with manipulators 21, mechanical hands 16;                discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the operation program;   figs. 1-10 [0036]-[0054] discuss a chef’s cooking process that results in operation program of the computer, thus at least the chef’s cooking process and the operation program read on pre-tested cooking operation;                       at least figs. 1, 8, 12, [0036]-[0053] in particular [0048]-[0053] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein the processor/software is computed to collect sensor data as feedback on one or smart appliances, one or more tools, or one or more ingredients for command execution as taught by Zhang et al. to produce cuisines.

Regarding claim 7, Bollini et al. teaches:
wherein each command in the machine-executable commands script comprises at least one preprogrammed cooking operation (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the 
	In addition and in the alternative, Zhang et al. teaches:
wherein each command in the machine-executable commands script comprises at least one preprogrammed cooking operation (figs. 1-12, [0036]-[0054] discuss computerized system and method, in particular at least figs. 10-11 [0051]-[0052] discuss computer 3, computer 35,    discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the operation program;   figs. 1-10 [0036]-[0054] discuss a chef’s cooking process that results in operation program of the computer, thus at least the chef’s cooking process and the operation program read on pre-tested cooking operation;      claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and robot imitating/replicating the recipe; in particular at least [0054] discuss the cuisines are similar to what are produced by the chef; at least fig. 1 [0036] discuss the chef is the one doing the manipulations, and stove rotating switch 5, figs. 2, 11 [0037]discuss in the automatic cooking system, the mechanical hands 16 take one some the roles of the chef, and the stove switch 19 takes on the role of the stove rotating switch 5, figs. 1-12, [0036]-[0054], claims 1-19 discuss the differences and correlations between the chef’s environment/system of fig. 1 and the automatic cooking system of  figs. 2,11) to produce cuisines ([0036]-[0054],     
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein each command in the machine-executable commands script comprises at least one preprogrammed cooking operation as taught by Zhang et al. to produce cuisines.


the processor computer, for receiving one or more user commands to generate a first set of data, the computer generating a second set of data based on the first set of data for operating a robotic apparatus, the second set of data comprising one or more mini-manipulations, each mini-manipulation including one or more action primitives or at least one smaller mini- manipulation created that has been pre-tested one or more times by a robotic apparatus until the robotic apparatus is able to execute the particular mini-manipulation within a threshold of optimal performance in achieving a predefined functional outcome; and a robotics apparatus, communicatively coupled to the computer, for executing the second set of data that comprises the one or more mini-manipulations in an operated instrumented environment, wherein the robotic apparatus interacts with one or more a plurality of objects in the operated instrumented environment (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-14 section 6 discuss system and software);    

Regarding claim 9, Bollini et al. teaches:
wherein the machine- executable commands script, executed by the processor/software, comprises at least one command for controlling for controlling one or more smart appliances (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-14 section 6 discuss system and software);    
	In addition and in the alternative, Zhang et al. teaches:
wherein the machine- executable commands script, executed by the processor/software, comprises at least one command for controlling for controlling one or more smart appliances;
(figs. 1-12, [0036]-[0054] discuss computerized system and method, in particular at least figs. 10-11 [0051]-[0052] discuss computer 3, computer 35,    discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein the machine- executable commands script, executed by the processor/software, comprises at least one command for controlling for controlling one or more smart appliance as taught by Zhang et al. to produce cuisines.

Regarding claim 10, Bollini et al. teaches:
wherein each corresponding arm and end effector performs a cooking operation upon receiving a cooking command by a user (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may 
	In addition and in the alternative, Zhang et al. teaches:
wherein each corresponding arm and end effector performs a cooking operation upon receiving a cooking command by a user (figs. 1-12, [0036]-[0054] discuss computerized system and method, in particular at least figs. 10-11 [0051]-[0052] discuss computer 3, computer 35,    discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the operation program;   figs. 1-10 [0036]-[0054] discuss a chef’s cooking process that results in operation program of the computer, thus at least the chef’s cooking process and the operation program read on pre-tested cooking operation; figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and robot imitating/replicating the recipe; in particular at least [0054] discuss the cuisines are similar to what are produced by the chef; at least fig. 1 [0036] discuss the chef is the one doing the manipulations, and stove rotating switch 5, figs. 2, 11 [0037]discuss in the automatic cooking system, the mechanical hands 16 take one some the roles of the chef, and the stove switch 19 takes on the role of the stove rotating 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein each corresponding arm and end effector performs a cooking operation upon receiving a cooking command by a user as taught by Zhang et al. to produce cuisines.

Regarding claim 11, Bollini et al. teaches:
wherein each corresponding arm and end effector performs a cooking operation upon receiving a command from the electronic recipe file (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-14 section 6 discuss system and software);    

wherein each corresponding arm and end effector performs a cooking operation upon receiving a command from the electronic recipe file (figs. 1-12, [0036]-[0054] discuss computerized system and method, in particular at least figs. 10-11 [0051]-[0052] discuss computer 3, computer 35,    discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the operation program;   figs. 1-10 [0036]-[0054] discuss a chef’s cooking process that results in operation program of the computer, thus at least the chef’s cooking process and the operation program read on pre-tested cooking operation; figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and robot imitating/replicating the recipe; in particular at least [0054] discuss the cuisines are similar to what are produced by the chef; at least fig. 1 [0036] discuss the chef is the one doing the manipulations, and stove rotating switch 5, figs. 2, 11 [0037]discuss in the automatic cooking system, the mechanical hands 16 take one some the roles of the chef, and the stove switch 19 takes on the role of the stove rotating switch 5, figs. 1-12, [0036]-[0054], claims 1-19 discuss the differences and correlations between the chef’s environment/system of fig. 1 and the automatic cooking system of  figs. 2,11) to produce cuisines ([0036]-[0054],     
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein each corresponding arm and end effector performs a cooking operation upon receiving a command from the electronic recipe file as taught by Zhang et al. to produce cuisines.

Regarding claim 12, Bollini et al. teaches:

	In addition and in the alternative, Zhang et al. teaches:
wherein the electronic recipe file is prerecorded, or generated based on one or more recipe creator real-time commands, via a computer interface (figs. 1-12, [0036]-[0054] discuss computerized system and method, in particular at least figs. 10-11 [0051]-[0052] discuss computer 3, computer 35,    discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the operation program;   figs. 1-10 [0036]-[0054] discuss a chef’s cooking process that results in operation program of the computer, thus at least the chef’s cooking process and the operation program read on pre-tested 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein the electronic recipe file is prerecorded, or generated based on one or more recipe creator real-time commands, via a computer interface as taught by Zhang et al. to produce cuisines.

Regarding claim 13, Bollini et al. teaches:
wherein the command to perform a cooking operation comprises a specific type of cooking operation, at least one parameter of the specific type of cooking operation, and timing data associated with the specific cooking operation (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation 
	In addition and in the alternative, Zhang et al. teaches:
wherein the command to perform a cooking operation comprises a specific type of cooking operation, at least one parameter of the specific type of cooking operation, and timing data associated with the specific cooking operation (figs. 1-12, [0036]-[0054] discuss computerized system and method, in particular at least figs. 10-11 [0051]-[0052] discuss computer 3, computer 35,  discuss computerized system and method of an automatic cooking system, including at least the kitchen environment with manipulators 21, mechanical hands 16;              discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the operation program;    discuss control hands 16 to grab and hold main ingredients containers, cooking containers, and shovel, discuss control the movement of the manipulators to accomplish cooking tasks, [0051] discuss the recording the timing when the main ingredients are put into the cooking containers, claim 16 discuss the mechanical operating system having main ingredient and seasoning material supplying devices that control the kinds, amount and supply time of the main ingredients and seasoning materials according to the signals received from the controller;  these actions indicates at least time duration of more than instantaneous;  

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein the command to perform a cooking operation comprises a specific type of cooking operation, at least one parameter of the specific type of cooking operation, and timing data associated with the specific cooking operation as taught by Zhang et al. to produce cuisines.

Regarding claim 14, Bollini et al. teaches:
wherein the robotic kitchen system operates in a first mode and a second mode: during the first mode, the processor/software recording the machine-executable sequential commands script; and during the second mode, the processor/software executing the machine-executable sequential commands script (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to 
	In addition and in the alternative, Zhang et al. teaches:
	wherein the robotic kitchen system operates in a first mode and a second mode: during the first mode, the processor/software recording the machine-executable sequential commands script; and during the second mode, the processor/software executing the machine-executable sequential commands script (figs. 1-12, [0036]-[0054] discuss computerized system and method, in particular at least figs. 10-11 [0051]-[0052] discuss computer 3, computer 35,    discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the operation program;   figs. 1-10 [0036]-[0054] discuss a chef’s cooking process that results in operation program of the computer, thus at least the chef’s cooking process and the operation program read on pre-tested cooking operation; figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and robot imitating/replicating the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein the robotic kitchen system operates in a first mode and a second mode: during the first mode, the processor/software recording the machine-executable sequential commands script; and during the second mode, the processor/software executing the machine-executable sequential commands script as taught by Zhang et al. to produce cuisines.

Regarding claim 15, Bollini et al. teaches:
A kitchen module including a frame structure for housing an instrumented environment (at least pages 1-14,   discuss kitchen, indicating a room with frame structure, figs. 1, 3, 6 show robot is in a room); 
A robotic apparatus having one or more robotic arms and one or more robotic end effector, each end effector coupled to a respective robotic arm;
At least one x-axis actuator, at least one y-axis actuator, or at least one z-axis actuator, at least on rotary actuator, or any combination thereof, to reposition the one of more robotic arms to increase the robotic operating area in the instrumented environment in at least one position and at least one orientation for the one or more end effectors;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many 
Software/processor communicatively coupled to the one or more robotic arms, the at least one processor/software being operable to: 
receive an electronic recipe file including a machine-executable command script from a source; and 
control the one or more robotic arms and the one or more robotic end effectors within the kitchen module to replicate one or more food preparation operations by executing the machine-executable command script of the electronic recipe file, each corresponding arm and end effector performing a cooking operation;

Bollini et al. does not explicitly teach:
software included in at least one processor;
However, Zhang et al. teaches:
software included in at least one processor (figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss computer 35 of the central controller, discuss manipulators 21, mechanical hands 16 grab and hold cooking container and shovel, and imitate the cooking process; discuss the manipulator will imitate the chef’s cooking movements, in particular at least fig. 11 [0052]-[0054], claims 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with software included in at least one processor/software as taught by Zhang et al. to produce cuisines.

	In addition and in the alternative, Zhang et al. teaches:
A robotic apparatus having one or more robotic arms and one or more robotic end effector, each end effector coupled to a respective robotic arm;
At least one x-axis actuator, at least one y-axis actuator, or at least one z-axis actuator, at least on rotary actuator, or any combination thereof, to reposition the one of more robotic arms to increase the robotic operating area in the instrumented environment in at least one position and at least one orientation for the one or more end effectors;
At least one processor/software communicatively coupled to the one or more robotic arms, the at least one processor/software being operable to: 
receive an electronic recipe file including a machine-executable command script from a source; and 
control the one or more robotic arms and the one or more robotic end effectors within the kitchen module to replicate one or more food preparation operations by executing the machine-executable command script of the electronic recipe file, each corresponding arm and end effector performing a cooking operation;
	 (figs. 1-12, [0036]-[0054] discuss computerized system and method, in particular at least figs. 10-11 [0051]-[0052] discuss computer 3, computer 35,    discuss operation program of the automatic 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with A robotic apparatus having one or more robotic arms and one or more robotic end effector, each end effector coupled to a respective robotic arm; At least one x-axis actuator, at least one y-axis actuator, or at least one z-axis actuator, at least on rotary actuator, or any combination thereof, to reposition the one of more robotic arms to increase the robotic operating area in the instrumented environment in at least one position and at least one orientation for the one or more end effectors; At least one processor/software communicatively coupled to the one or more robotic arms, the at least one processor/software being operable to:  receive an electronic recipe file including a machine-executable command script from a source; and control the one or more robotic arms and the one or more robotic end effectors within the kitchen module to replicate one or more food preparation operations by executing the machine-executable command script of the electronic 

Regarding claim 16, the cited portions and rationale of claim 9 read on this claim.

Regarding claim 17, Bollini et al. teaches:
Wherein the processor/software for receiving one or more user commands to generate a first set of data, the processor/software generating a second set of data based on the first set of data to create the electronic recipe file, the second set of data comprising one or more mini-manipulations, the robotic apparatus performing the one or more mini-manipulations associated with the second set of data, each mini-manipulation including one or more action primitives or at least one smaller mini-manipulations created to achieve a predefined functional outcome that is the same or substantially the same as the functional outcome associated with the first set of data;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. 
	In addition and in the alternative, Zhang et al. teaches:
	Wherein the processor/software for receiving one or more user commands to generate a first set of data, the processor/software generating a second set of data based on the first set of data to create the electronic recipe file, the second set of data comprising one or more mini-manipulations, the robotic apparatus performing the one or more mini-manipulations associated with the second set of data, each mini-manipulation including one or more action primitives or at least one smaller mini-manipulations created to achieve a predefined functional outcome that is the same or substantially the same as the functional outcome associated with the first set of data (figs. 1-12, [0036]-[0054] discuss computerized system and method, in particular at least figs. 10-11 [0051]-[0052] discuss computer 3, computer 35,    discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the operation program;   figs. 1-10 [0036]-[0054] discuss a chef’s cooking process that results in operation program of the computer, thus at least the chef’s cooking process and the operation program read on pre-tested cooking operation; figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. Wherein the processor/software for receiving one or more user commands to generate a first set of data, the processor/software generating a second set of data based on the first set of data to create the electronic recipe file, the second set of data comprising one or more mini-manipulations, the robotic apparatus performing the one or more mini-manipulations associated with the second set of data, each mini-manipulation including one or more action primitives or at least one smaller mini-manipulations created to achieve a predefined functional outcome that is the same or substantially the same as the functional outcome associated with the first set of data as taught by Zhang et al. to produce cuisines.

Regarding claim 18, Bollini et al. teaches:

(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-14 section 6 discuss system and software);    

Regarding claim 19, the cited portions and rationale of claim 14 read on this claim.

Regarding claim 20, Bollini et al. teaches:
receive the electronic recipe file comprising one or more mini-manipulatiaons, the one or more mini-manipulations associated with the one or more machine-executable command scripts that is tested 
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-14 section 6 discuss system and software)

Bollini et al. does not explicitly teach:
	defaulting to 1% of optimal when not otherwise specified for each given domain-specific application;
	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with defaulting to 1% of optimal when not otherwise specified for each given domain-specific application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch , 617 F.2d 

Regarding claim 21, Bollini et al. teaches:
A method for operating a robotic system, performed by at least one software/processor, comprising: 
executing an electronic recipe file that contains a food preparation recipe, the electronic recipe file including machine-executable command script and timing data, the electronic recipe file originated from a recipe creator; 
controlling one or more robotic arm and effector in an instrumented environment for replicating the food preparation recipe by executing the machine-executable command script of the electronic recipe file; 
wherein the machine-executable command script comprises one or more commands, each command in the command script activating at a predetermined time with a specified time duration; and
wherein the software/processor is computed to collect sensor data by one or more sensors as feedback to confirm or make real-time adjustment by the one or more robotic arm and effector to a current cooking operation;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many 

Bollini et al. does not explicitly teach:
software included in at least one processor;
However, Zhang et al. teaches:
software included in at least one processor (figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss computer 35 of the central controller, discuss manipulators 21, mechanical hands 16 grab and hold cooking container and shovel, and imitate the cooking process; discuss the manipulator will imitate the chef’s cooking movements, in particular at least fig. 11 [0052]-[0054], claims 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with software included in at least one processor/software as taught by Zhang et al. to produce cuisines.

In addition and in the alternative, Zhang et al. teaches:
A method for operating a robotic system, performed by at least one software/processor, comprising: 
executing an electronic recipe file that contains a food preparation recipe, the electronic recipe file including machine-executable command script and timing data, the electronic recipe file originated from a recipe creator; 
controlling one or more robotic arm and effector in an instrumented environment for replicating the food preparation recipe by executing the machine-executable command script of the electronic recipe file; 
wherein the machine-executable command script comprises one or more commands, each command in the command script activating at a predetermined time with a specified time duration; 
(figs. 1-12, [0036]-[0054] discuss computerized system and method, in particular at least figs. 10-11 [0051]-[0052] discuss computer 3, computer 35,  discuss computerized system and method of an automatic cooking system, including at least the kitchen environment with manipulators 21, mechanical hands 16;              discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with executing an electronic recipe file that contains a food preparation recipe, the electronic recipe file including machine-executable command script and timing data, the electronic recipe file originated from a recipe creator; controlling one or more robotic arm and effector in an instrumented environment for replicating the food preparation recipe by executing the machine-executable command script of the electronic recipe file; wherein the machine-executable command script comprises one or more commands, each command in the command script 

Regarding claim 23, Bollini et al. teaches:
wherein the instrumented environment comprises one or more predefined objects, including one or more ingredients, one or more appliances, one or more utensils, one or more containers, one or more equipment, or in any combination;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-14 section 6 discuss system and software;  at least sequence of actions read on each command in the command script activating at a predetermined time with a specified time duration);

Bollini et al. does not explicitly teach:

However, Zhang et al. teaches:
predefined operation space dimensions on x-axis, y-axis and z-axis (figs. 1-12, [0037]-[0054] discuss manipulators 21, mechanical hands 16, discuss computerized system and method of an automatic cooking system, including at least the kitchen environment with manipulators 21, mechanical hands 16;          discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the operation program;   figs. 1-10 [0036]-[0054] discuss a chef’s cooking process that results in operation program of the computer, thus at least the chef’s cooking process and the operation program read on pre-tested cooking operation; figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and robot imitating/replicating the recipe; in particular at least [0054] discuss the cuisines are similar to what are produced by the chef; at least fig. 1 [0036] discuss the chef is the one doing the manipulations, and stove rotating switch 5, figs. 2, 11 [0037]discuss in the automatic cooking system, the mechanical hands 16 take one some the roles of the chef, and the stove switch 19 takes on the role of the stove rotating switch 5, figs. 1-12, [0036]-[0054], claims 1-19 discuss the differences and correlations between the chef’s environment/system of fig. 1 and the automatic cooking system of  figs. 2,11;      discuss one or more ingredients, one or more appliances, one or more utensils, one or more containers, one or more equipment of figs 1, 10 [0036] [0051], figs. 2, 11 [0037] [0052]) to produce cuisines ([0036]-[0054],     
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with predefined operation space dimensions on x-axis, y-axis and z-axis as taught by Zhang et al. to produce cuisines.

	In addition and in the alternative, Zhang et al. teaches:
wherein the instrumented environment comprises one or more predefined objects, including one or more ingredients, one or more appliances, one or more utensils, one or more containers, one or more equipment, or in any combination (figs. 1-12, [0037]-[0054] discuss manipulators 21, mechanical hands 16, discuss computerized system and method of an automatic cooking system, including at least the kitchen environment with manipulators 21, mechanical hands 16;          discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the operation program;   figs. 1-10 [0036]-[0054] discuss a chef’s cooking process that results in operation program of the computer, thus at least the chef’s cooking process and the operation program read on pre-tested cooking operation; figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and robot imitating/replicating the recipe; in particular at least [0054] discuss the cuisines are similar to what are produced by the chef; at least fig. 1 [0036] discuss the chef is the one doing the manipulations, and stove rotating switch 5, figs. 2, 11 [0037]discuss in the automatic cooking system, the mechanical hands 16 take one some the roles of the chef, and the stove switch 19 takes on the role of the stove rotating switch 5, figs. 1-12, [0036]-[0054], claims 1-19 discuss the differences and correlations between the chef’s environment/system of fig. 1 and the automatic cooking system of  figs. 2,11;      discuss one or more ingredients, one or more appliances, one or more utensils, one or more containers, one or more equipment of figs 1, 10 [0036] [0051], figs. 2, 11 [0037] [0052]); to produce cuisines ([0036]-[0054];
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with wherein the instrumented environment comprises 

Regarding claim 24, Bollini et al. teaches:
wherein the instrumented environment comprises a standardized instrumented environment that includes one or more standardized objects, each standardized object in a respective standardized position in a respective standardized orientation (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-14 section 6 discuss system and software);
In addition and in the alternative, Zhang et al. teaches:
wherein the instrumented environment comprises a standardized instrumented environment that includes one or more standardized objects, each standardized object in a respective standardized 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein the instrumented environment comprises a standardized instrumented environment that includes one or more standardized objects, each standardized object in a respective standardized position in a respective standardized orientation as taught by Zhang et al. to produce cuisines

Regarding claim 25, Bollini et al. teaches:
wherein the machine-executable command script comprises a sequence of food preparation commands; and wherein the electronic recipe file is prerecorded, or generated based on one or more recipe creator real-time commands, via a computer interface;


	In addition and in the alternative, Zhang et al. teaches:
wherein the machine-executable command script comprises a sequence of food preparation commands; and wherein the electronic recipe file is prerecorded, or generated based on one or more recipe creator real-time commands, via a computer interface (figs. 1-12, [0036]-[0054] discuss computerized system and method, in particular at least figs. 10-11 [0051]-[0052] discuss computer 3, computer 35,    discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with wherein the machine-executable command script comprises a sequence of food preparation commands; and wherein the electronic recipe file is prerecorded, or generated based on one or more recipe creator real-time commands, via a computer interface as taught by Zhang et al. to produce cuisines.

Regarding claim 28, Bollini et al. teaches:
wherein the timing data comprises at least one predetermined start time of execution associated with at least one particular cooking operation (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to 

 	In addition and in the alternative, Zhang et al. teaches:
wherein the timing data comprises at least one predetermined start time of execution associated with at least one particular cooking operation (figs. 1-12, [0036]-[0054] discuss computerized system and method, in particular at least figs. 10-11 [0051]-[0052] discuss computer 3, computer 35,  discuss computerized system and method of an automatic cooking system, including at least the kitchen environment with manipulators 21, mechanical hands 16;              discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the operation program;    discuss control hands 16 to grab and hold main ingredients containers, cooking containers, and shovel, discuss control the movement of the manipulators to accomplish cooking tasks, [0051] discuss the recording the timing when the main ingredients are put into the cooking containers, claim 16 discuss the mechanical operating system 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with wherein the timing data comprises at least one predetermined start time of execution associated with at least one particular cooking operation as taught by Zhang et al. to produce cuisines.

Regarding claim 29, Bollini et al. teaches:
wherein the timing data comprises a predetermined duration for a specific cooking operation (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a 

In addition and in the alternative, Zhang et al. teaches:
wherein the timing data comprises a predetermined duration for a specific cooking operation (figs. 1-12, [0036]-[0054] discuss computerized system and method, in particular at least figs. 10-11 [0051]-[0052] discuss computer 3, computer 35,  discuss computerized system and method of an automatic cooking system, including at least the kitchen environment with manipulators 21, mechanical hands 16;              discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the operation program;    discuss control hands 16 to grab and hold main ingredients containers, cooking containers, and shovel, discuss control the movement of the manipulators to accomplish cooking tasks, [0051] discuss the recording the timing when the main ingredients are put into the cooking containers, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with wherein the timing data comprises a predetermined duration for a specific cooking operation as taught by Zhang et al. to produce cuisines.

Regarding claim 30, Bollini et al. teaches:
one or more robotic arms; 
one or more robotic end effectors coupled to the one or more robotic arms, each end effector coupled to a respective robotic arm; 
one or more sensors are configured to collect sensor data; 

receive an electronic recipe file one or more pre-tested parameterized mini-manipulations, each parameter in the one or more pre-tested parameterized mini-manipulations comprising one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, and/or one or more smart equipment parameters, and/or one or more kitchen equipment, and/or one or more smart equipment parameters, or any combination therefore, the one or more kitchen equipment including at least one utensil or at least one container, or at least one appliance, or at least one smart appliance, or at least one cookware; or any combination thereof;
control the one or more robotic arms and the one or more robotic end effectors within the kitchen module to replicate one or more cooking operations by executing the mini-manipulation machine-executable command script of the electronic recipe file, each corresponding arm and end effector performing a cooking operation upon receiving a command based at least in part on the collected sensor data; and 
	wherein the processor is computed to collect sensor data by one or more sensors as feedback to confirm or make real-time adjustment by the one or more robotic arm and effector to a current cooking operations;
 (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the 

Bollini et al. does not explicitly teach:
software included in at least one processor;
However, Zhang et al. teaches:
software included in at least one processor (figs. 1-5, 7-12, [0036]-[0054] discuss cameras 1 recording the cooking process of the chef, including images of the chef, movement in the cooking process, and movement tracks of the cooking container/wok 10 and shovel 11, discuss computer 3, and measures and calculates the coordinate points of each specified points P of cooking container 10 and shovel 11;           discuss computer 35 of the central controller, discuss manipulators 21, mechanical hands 16 grab and hold cooking container and shovel, and imitate the cooking process; discuss the manipulator will imitate the chef’s cooking movements, in particular at least fig. 11 [0052]-[0054], claims 11-12, claims 16, 20, 23;	at least figs. 2, 11, [0037]-[0052] discuss manipulator 21, joints 20, hands 16, motor drives 25, driver 27 control the movement of the manipulators through the motors of each joint 20, and the angle rotation) to produce cuisines ([0036]-[0054],     


 In addition and in the alternative, Zhang et al. teaches:
one or more robotic arms; 
one or more robotic end effectors coupled to the one or more robotic arms, each end effector coupled to a respective robotic arm; 
one or more sensors are configured to collect sensor data (figs. 1-12, [0037]-[0054] discuss manipulators 21, mechanical hands 16, discuss computerized system and method of an automatic cooking system, including at least the kitchen environment with manipulators 21, mechanical hands 16, at least figs. 1, 8, 12, [0036]-[0053] in particular [0048]-[0053] discuss Magnetic Field sensor, cameras 1, stove rotating switch 5 and rotation sensor, ingredients sensors 12 are used for operating program and commands of fig. 11 and [0052], figs. 11-12, [0052]-[0053] discuss the manipulator control diagram is using feedback/sensing of actual rotated angle of each joint and angle velocity of each joint); 
at least one software/processor communicatively coupled to the one or more robotic arms, the at least one software/processor being operable to: 
receive an electronic recipe file one or more pre-tested parameterized mini-manipulations, each parameter in the one or more pre-tested parameterized mini-manipulations comprising one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, and/or one or more smart equipment parameters, and/or one or more kitchen equipment, and/or one or more smart equipment parameters, or any combination therefore, the one or more kitchen equipment including at 
control the one or more robotic arms and the one or more robotic end effectors within the kitchen module to replicate one or more cooking operations by executing the mini-manipulation machine-executable command script of the electronic recipe file, each corresponding arm and end effector performing a cooking operation upon receiving a command based at least in part on the collected sensor data; 
(figs. 1-12, [0037]-[0054] discuss manipulators 21, mechanical hands 16, discuss computerized system and method of an automatic cooking system, including at least the kitchen environment with manipulators 21, mechanical hands 16;                discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the operation program;   figs. 1-10 [0036]-[0054] discuss a chef’s cooking process that results in operation program of the computer, thus at least the chef’s cooking process and the operation program read on pre-tested cooking operation; figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and robot imitating/replicating the recipe; in particular at least [0054] discuss the cuisines are similar to what are produced by the chef; at least fig. 1 [0036] discuss the chef is the one doing the manipulations, and stove rotating switch 5, figs. 2, 11 [0037]discuss in the automatic cooking system, the mechanical hands 16 take one some the roles of the chef, and the stove switch 19 takes on the role of the stove rotating switch 5, figs. 1-12, [0036]-[0054], claims 1-19 discuss the differences and correlations between the chef’s environment/system of fig. 1 and the automatic cooking system of  figs. 2,11;                       at 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with one or more robotic arms; one or more robotic end effectors coupled to the one or more robotic arms, each end effector coupled to a respective robotic arm; one or more sensors are configured to collect sensor data; at least one software/processor communicatively coupled to the one or more robotic arms, the at least one software/processor being operable to: receive an electronic recipe file one or more pre-tested parameterized mini-manipulations, each parameter in the one or more pre-tested parameterized mini-manipulations comprising one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, and/or one or more smart equipment parameters, and/or one or more kitchen equipment, and/or one or more smart equipment parameters, or any combination therefore, the one or more kitchen equipment including at least one utensil or at least one container, or at least one appliance, or at least one smart appliance, or at least one cookware; or any combination thereof; and control the one or more robotic arms and the one or more robotic end effectors within the kitchen module to replicate one or more cooking operations by executing the mini-manipulation machine-executable command script of the electronic recipe file, each corresponding arm and end effector performing a cooking operation upon receiving a command based at least in part on the collected sensor data as taught by Zhang et al. to produce cuisines.

s 3, 22, 24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y) in view of Zhang et al. (US 2004/0172380) as applied to claims 2 and 21 above, and further in view of Roy et al. (US 2015/0114236).
Regarding claim 3, Bollini et al. teaches:
wherein the sensor data is used for operating in an instrumented environment, comprising detecting one or more standard objects for object identification, object orientation, and object position in the instrumented environment (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-14 section 6 discuss system and software);
In addition and in the alternative, Zhang et al. teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein the sensor data is used for operating in an instrumented environment, comprising detecting one or more standard objects for object identification, object orientation, and object position in the instrumented environment as taught by Zhang et al. to produce cuisines

Bollini et al. does not explicitly teach:
detecting/identifying a non-standard object for object type, object shape, object dimension, object position and/or object orientation in the instrumented environment;

Also teaches: wherein the sensor data is used for operating in an instrumented environment, comprising detecting one or more standard objects for object identification, object orientation, and object position in the instrumented environment;
detecting/identifying a non-standard object for object type, object shape, object dimension, object position and/or object orientation in the instrumented environment; (figs. 1-4, 7, 9-12, [0011]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, heaters 6, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,   claims 1, 6-8, 12-15, 18, 21-22;             figs. 1-15, [0033]-[0042], claims 1-22 discuss the whole system of the robotic kitchen top cooking apparatus, including at least cooking stations, input device, output device;            at least [0036] discuss sensors including bar code reader, cameras, weight sensing devices to measure the weight or quantities of ingredients when picking and transferring,   claims 1, 6-8, 12-15, 18, 21-22;   at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts, discuss the recipe can be modified by user using an input device, reading on a sensor to sense user input; [0040]-[0041] discuss check if ingredients missing , if there problems encountered with the recipe, discuss using level sensors or weight identifies the quantities and compares them against a list, discuss if ingredients are missing, inform user, discuss picking up containers and using level sensors or weight identifies the quantities and compares them against a list of prescribed quantities/size, and if ingredients need to be replenish, then the apparatus can order such items online;       at least [0033]-[0034] discussed robots types being known in the art,  discuss conventional compressed gas based refrigeration, figs. 13-14 [0039]-[0041] show and discuss at 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. in view of Zhang et al. with wherein the sensor data is used for operating in an instrumented environment, comprising detecting one or more standard objects for object identification, object orientation, and object position in the instrumented environment, and detecting/identifying a non-standard object for object type, object shape, object dimension, object position and/or object orientation in the instrumented environment as taught by Roy et al. to produce a dish.

Regarding claim 22, the cited sections and rationale of claim 3 read on this claim.

Regarding claim 24, Bollini et al. teaches:
wherein the instrumented environment comprises a standardized instrumented environment that includes one or more standardized objects, each standardized object in a respective standardized position in a respective standardized orientation (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a 
In addition and in the alternative, Zhang et al. teaches:
wherein the instrumented environment comprises a standardized instrumented environment that includes one or more standardized objects, each standardized object in a respective standardized position in a respective standardized orientation (figs. 1-12, [0037]-[0054] discuss manipulators 21, mechanical hands 16, discuss computerized system and method of an automatic cooking system, including at least the kitchen environment with manipulators 21, mechanical hands 16;                discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the operation program;   figs. 1-10 [0036]-[0054] discuss a chef’s cooking process that results in operation program of the computer, thus at least the chef’s cooking process and the operation program read on pre-tested cooking operation;                       at least figs. 1, 8, 12, [0036]-[0053] in particular [0038]-[0048] discuss 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein the instrumented environment comprises a standardized instrumented environment that includes one or more standardized objects, each standardized object in a respective standardized position in a respective standardized orientation as taught by Zhang et al. to produce cuisines
	In addition and in the alternative, Roy et al. teaches:
wherein the instrumented environment comprises a standardized instrumented environment that includes one or more standardized objects, each standardized object in a respective standardized position in a respective standardized orientation;
(figs. 1-4, 7, 9-12, [0011]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, heaters 6, mixing tool, stirring mechanism, at least fig. 6, [0039], claim 1 discuss the computer elements, in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,   claims 1, 6-8, 12-15, 18, 21-22;              at least fig. 7 [0036] discuss swivel motor 68, tile motor 69, appendages/fingers 64, 65, 66, 67 with the part between the appendages reads on palm;        at least [0036] discuss sensors including bar code reader, cameras, weight sensing devices to measure the weight or quantities of ingredients when picking and transferring,   at least figs. 1-4, [0033]-[0034] discuss base frame 1, X-axis guide 2, Y-axis guide 3;   figs. 9-12 [0038] discuss in cooking, and cooking stations, include stirring mechanism/effectors, and elements that looks like torso and arms;    figs. 1-4 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein the instrumented environment comprises a standardized instrumented environment that includes one or more standardized objects, each standardized object in a respective standardized position in a respective standardized orientation as taught by Roy et al. to produce a dish.

Regarding claim 26, Bollini et al. teaches:
wherein the instrumented environment is used to create one or more machine-executable command scripts associated with one or more single commands;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. 

 	In addition and in the alternative, Zhang et al. teaches:
wherein the instrumented environment is used to create one or more machine-executable command scripts associated with one or more single commands (figs. 1-12, [0036]-[0054] discuss computerized system and method, in particular at least figs. 10-11 [0051]-[0052] discuss computer 3, computer 35,    discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the operation program;   figs. 1-10 [0036]-[0054] discuss a chef’s cooking process that results in operation program of the computer, thus at least the chef’s cooking process and the operation program read on pre-tested cooking operation; figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and robot imitating/replicating the recipe; in particular at least [0054] discuss the cuisines are similar to what are produced by the chef; at least fig. 1 [0036] discuss the chef is the one doing the manipulations, and stove rotating switch 5, figs. 2, 11 [0037]discuss in the automatic cooking system, the mechanical hands 16 take one some the roles of the chef, and the stove switch 19 takes on the role of the stove rotating switch 5, figs. 1-12, [0036]-[0054], claims 1-19 discuss the differences and correlations between the chef’s environment/system of fig. 1 and the automatic cooking system of  figs. 2,11); to produce cuisines ([0036]-[0054];


Regarding claim 27, Bollini et al. teaches:
wherein the instrumented environment is to execute one or more machine-executable command scripts associated with one or more single commands;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-14 section 6 discuss system and software;  at least sequence of actions read on each command in the command script activating at a predetermined time with a specified time duration);


	wherein the instrumented environment is to execute one or more machine-executable command scripts associated with one or more single commands (figs. 1-12, [0036]-[0054] discuss computerized system and method, in particular at least figs. 10-11 [0051]-[0052] discuss computer 3, computer 35,    discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the operation program;   figs. 1-10 [0036]-[0054] discuss a chef’s cooking process that results in operation program of the computer, thus at least the chef’s cooking process and the operation program read on pre-tested cooking operation; figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and robot imitating/replicating the recipe; in particular at least [0054] discuss the cuisines are similar to what are produced by the chef; at least fig. 1 [0036] discuss the chef is the one doing the manipulations, and stove rotating switch 5, figs. 2, 11 [0037]discuss in the automatic cooking system, the mechanical hands 16 take one some the roles of the chef, and the stove switch 19 takes on the role of the stove rotating switch 5, figs. 1-12, [0036]-[0054], claims 1-19 discuss the differences and correlations between the chef’s environment/system of fig. 1 and the automatic cooking system of  figs. 2,11); to produce cuisines ([0036]-[0054];
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with wherein the instrumented environment is to execute one or more machine-executable command scripts associated with one or more single commands as taught by Zhang et al. to produce cuisines.

s 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollini et al. in view of Zhang et al. (US 2004/0172380) as applied to claim 5 above, and further in view of Roy et al. (US 2015/0114236), Buehler (US 2005/0193901) and Sato et al. (US 2006/0047361).

Regarding claim 6, Bollini teaches:
	wherein the sensor data comprises object status data, appliance status data, temperature data, object color data (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   at least pages 13-14 section 6 discuss system and software),	
	In addition and in the alternative, Zhang et al. teaches::
wherein the sensor data comprises object status data, appliance status data (figs. 1-12, [0037]-[0054] discuss manipulators 21, mechanical hands 16, discuss computerized system and method of an 
discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the operation program;   figs. 1-10 [0036]-[0054] discuss a chef’s cooking process that results in operation program of the computer, thus at least the chef’s cooking process and the operation program read on pre-tested cooking operation;                       at least figs. 1, 8, 12, [0036]-[0053] in particular [0048]-[0053] discuss Magnetic Field sensor, cameras 1, stove rotating switch 5 and rotation sensor, ingredients sensors 12 are used for operating program and commands of fig. 11 and [0052], figs. 11-12, [0052]-[0053] discuss the manipulator control diagram is using feedback/sensing of actual rotated angle of each joint and angle velocity of each joint); to produce cuisines ([0036]-[0054];
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with wherein the instrumented environment is to execute one or more machine-executable command scripts associated with one or more single commands as taught by Zhang et al. to produce cuisines.

In addition and in the alternative, Roy et al. teaches:
wherein sensor data comprises object status data, appliance status data, temperature data (figs. 1-4, 7, 9-12, [0011]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, heaters 6, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,   claims 


Bollini et al. does not explicitly teach:
sensor data comprises humidity data, object color data;
However, Buehler teaches:
sensor data comprises humidity data, object color data ([0491]-[0498] claim 15 discuss optical recognition system identify dish type based on color-code, monitoring humidity) to serve food ([0491]-[0498] claim 15);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein sensor data comprises humidity data, object color data as taught by Buehler to serve food.

Further, Bollini et al. does not explicitly teach:
sensor data comprises object changing-shape data;
However, Sato et al. teaches:
sensor data comprises object changing-shape data (claim 10) to handle article (claim 10);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. wherein sensor data comprises object changing-shape data as taught by Sato et al. to handle article.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664